510 U.S. 808
In re Routt.
No. 93-5204.
Supreme Court of United States.
October 4, 1993.

Motion of petitioner for leave to proceed in forma pauperis denied. Petitioner is allowed until October 25, 1993, within which to pay the docketing fee required by Rule 38(a) and to submit a petition in compliance with Rule 33 of the Rules of this Court.
JUSTICE STEVENS, dissenting.


1
For the reasons expressed in Brown v. Herald Co., 464 U. S. 928 (1983), I would deny the petition for writ of habeas corpus without reaching the merits of the motion to proceed in forma pauperis.